               Case 2:20-mj-00667-BNW Document 1 Filed 08/31/20 Page 1 of 3



 1   NICHOLAS TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   JAMIE MICKELSON
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336 / FAX: (702) 388-5087
     Jamie.Mickelson@usdoj.gov
 6
     Attorneys for the United States
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    IN THE MATTER OF THE SEARCH                  Case No. 2:20-mj-00667-BNW
      OF:
10
      1924 Coralino Drive
11    Henderson, Nevada

12
      IN THE MATTER OF THE SEARCH                  Case No. 2:20-mj-00668-BNW
13    OF:
14    The Person of Brandon Casutt

15

16    IN THE MATTER OF THE SEARCH                   Case No. 2:20-mj-00669-BNW
      OF:
17
      INFORMATION ASSOCIATED WITH
18    EMAIL ACCOUNTS:

      2skydesign@gmail.com, and
19    skylersCFfoundation@gmail.com,
20    HOSTED BY GOOGLE LLC, 1600
      AMPHITHEATRE PARKWAY, CITY
21    OF MOUNTAIN VIEW, STATE OF
      CALIFORNIA
22

23

24
              Case 2:20-mj-00667-BNW Document 1 Filed 08/31/20 Page 2 of 3



 1
      IN THE MATTER OF THE SEARCH OF:                       Case No. 2:20-mj-00670-BNW
 2
      INFORMATION ASSOCIATED WITH
      EMAIL ACCOUNT
 3
      bcasutt@hotmaiI.com
 4
      HOSTED BY MICROSOFT
 5    CORPORATION
      ONE MICROSOFT WAY, CITY OF
 6    REDMOND, STATE OF WASHINGTON

 7                                       Motions to Unseal

 8
               The United States of America, by Nicholas Trutanich, United States Attorney,
 9
     and Jamie Mickelson, Assistant United States Attorney, herby moves this Court for an
10
     Order to unseal the above captioned case numbers.
11
            This search warrants were authorized by Honorable Brenda N. Weksler, United
12
     States Magistrate Judge, District of Nevada, on August 10, 2020, and sealed at that time to
13
     protect the integrity of an ongoing investigation. On August 25, 2020, a five-count
14
     complaint against Brandon Casutt was unsealed in the District of Nevada, and Casutt
15
     made his initial appearance before the Honorable Elayna J. Youchah. Accordingly, the
16
     need for sealing no longer exists, and the Government seeks to unseal the above captioned
17
     matters so that documents can be provided in discovery.
18

19   DATED this 26th day of August, 2020.

20                                              Nicholas Trutanich
                                                United States Attorney
21
                                                  /s/ Jamie Mickelson
22                                              Jamie Mickelson
                                                Assistant United States Attorney
23

24
                                               2
              Case 2:20-mj-00667-BNW Document 1 Filed 08/31/20 Page 3 of 3



 1                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2

 3    IN THE MATTER OF THE SEARCH                      Case No. 2:20-mj-00667-BNW
      OF:
 4                                                      ORDER TO UNSEAL
      1924 Coralino Drive
 5    Henderson, Nevada

 6

 7

 8

 9          Based upon the Motion of the Government, and good cause appearing, the Court

10   orders that the above captioned matter and all documents filed therein are unsealed.

11

12   This ______
           31st day of August, 2020.

13                                      IT IS SO ORDERED:

14                                      ________________________________
                                        HON. BRENDA N. WEKSLER
15                                      UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24
                                               3
